Citation Nr: 0415505	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

This appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

REMAND

The September 2001 rating decision denied the veteran's claim 
for service connection for PTSD because the RO&IC was unable 
to verify his stressors.  The veteran's service personnel 
records show that he served aboard the U.S.A. FS 361 from 
March 1945 to October 1945.  During his December 2003 Travel 
Board hearing before the undersigned Veterans' Law Judge, the 
veteran testified that all of his alleged stressors occurred 
while he was assigned to the U.S.A. FS 361.  Although the 
RO&IC did attempt to secure muster rolls for the ship, there 
is no indication that any attempts were made to secure the 
ship's logs for the period the veteran was assigned to it, as 
the veteran's representative has requested.  The Board finds 
that further attempts should be made to verify the veteran's 
alleged stressors and an attempt should be made to obtain any 
relevant records from the ship's log.

A March 1999 VA psychiatric examination report shows the 
veteran was diagnosed with PTSD based on his alleged 
stressors.  However, a VA psychologist, in an April 1999 
progress note, diagnosed rule out PTSD and opined that while 
the veteran had some symptoms of PTSD, he did not meet the 
full criteria for the disorder.  Should the veteran's alleged 
stressors be verified, he should be afforded another VA 
examination to determine whether he has a current PTSD 
diagnosis.  VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board notes that the veteran's most recent VA treatment 
records are dated in December 1999.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the Board REMANDS this case to the RO&IC for the 
following development:

1.  The RO&IC should secure VA treatment 
records from the VA Medical Center in 
Wilmington, Delaware, dated from December 
1999 to the present.  

2.  The RO&IC should attempt to obtain 
the ship deck logs of the U.S.A. FS 361, 
from March to October 1945.  These 
records should be requested from the 
Commander, Military Personnel Command 
MPC-S-3, 2100 Second Street, N.W., 
Washington, D.C.  20593-0001.  If there 
are indications that the records may now 
be stored at another facility, records 
should also be requested from this 
facility.  If no relevant records are 
available, it should be noted in the 
claims folder.  

3.  Thereafter, the RO&IC should review 
the files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO&IC.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review. The 
examiner should determine whether the 
veteran has PTSD based on a verified in-
service stressor.  The examiner is 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner must utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, in 
diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5.  Thereafter, the RO&IC should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




